Chief Justice Robertson,
delivered the opinion of the court.
The county court, on motion, made an order for discharging Everett, as an apprentice, from Broadwell, as his master; on the ground (as suggested in the order) that Broadwell had not entered into such a covenant as the law required.
Nothing appears in the record, now before us, except the order and the reason assigned for it. But, as the proceeding purports to be one by an apprentice against his master and therefore the latter may be injured by the order, a notice to him was necessary unless he had waived it by an appearance, which he seems not to have done.
The order is, therefore, reversed and set aside, and the case remanded with instructions to dismiss the motion without prejudice.